DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following must be shown or the feature(s) canceled from the claim(s): 
	the front wheel locked in a non-pivoting configuration when folded (claim3); and
	the rear wheel assembly comprising at least two wheels interconnected by a fixed axle (claim 13).
	No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
	Paragraph 0054 has several mistakes:
		on line two, “18” should be --12--; 
		at the end of line two, reference character 32 is used, but that number is used to denote the linking members 32 elsewhere in the specification and in the drawings (presumably this structure is the two flanges/brackets projecting rearwardly from the front column 12, but there is no reference character for this element); 
		reference character 32 also lacks a close parenthesis; 
		on line five, “19” should be --14--.  
	In paragraph 0065, line five, a “seat pivot bracket 19” is recited, but reference character 19 has already been used, being applied to the pivoting connection.
	In paragraph 0071:
		on line seven, front pivot hinge bracket is denoted “18,” but this reference character has already been used to denote the pivoting connection (this structure appears to be describing the same element that is misidentified as “32” in the discussion immediately above); and
		on line eight, “effecting” should be --affecting--.
	Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: steering mechanism in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Urb-E.com, “Urb-E Sport GT” (see applicant provided reference from parent patent application 16/057,140, hereinafter “Urb-E”) in view of Yonkers (4,202,561).
	Regarding claims 1, 8, 15, and 20, as shown in the drawings Urb-E discloses a vehicle comprising each of the recited structures including: 
	a front wheel-bearing structural member (see front tubular frame member having a plurality of hole/fenestrations on left side of the Figures) and a rear wheel-bearing structural member each having first and second ends and each defining a wheel-bearing structural member longitudinal axis, each of said wheel-bearing structural members having at least one wheel assembly interconnected to the second end thereof and two wheel-bearing structural member pivot interconnections disposed along the length thereof; 
	at least one seat-bearing structural member having first and second ends and defining a seat-bearing structural member longitudinal axis, the seat-bearing structural member having a seating platform interconnected to the second end thereof and at least two seat-bearing pivot interconnections disposed along the length thereof; 
	wherein at least one of the wheel-bearing structural member pivot interconnections of each of the front and rear wheel-bearing structural members are pivotably interconnected together, and wherein at least one of the wheel-bearing structural member pivot interconnections of each of the front and rear wheel-bearing structural members are pivotably interconnected with the seat-bearing pivot interconnections, and wherein the collective pivot interconnections are configured to cooperatively form a vehicle pivot mechanism such that the structural members are movable between at least two configurations: 
		a riding configuration (see e.g., the photo on the first page) wherein the longitudinal axes of the two wheel bearing structural members and the seat-bearing structural members have angular offsets relative to each other, and 
		a folded configuration (see the rightmost photo on page 3) wherein the longitudinal axes of the two wheel-bearing structural members and the seat-bearing structural member are roughly parallel to each other with the seat disposed above the upper ends of the wheel-bearing structural members.
	Urb-E does not disclose support wires between the structural members.
	Yonkers teaches another foldable vehicle that utilizes tensioned structural support wires (130, 132), including a first support wire (130) interconnected between a seat-bearing structural member (50) and a front wheel-bearing structural member (34), and a second support wire (132) is interconnected between the rear (70) and front (34) wheel-bearing structural members, the first and second support wires being under tension in the riding configuration (see Fig. 1) and slack in the folded configuration (see Fig. 5).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the vehicle of Urb-E to include tension support wires between the frame members as taught by Yonkers to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using metal cables/wires in tension to provide structural support to an otherwise cantilevered frame element) to known devices (e.g., collapsible personal vehicles having cantilevered frame elements) ready for improvement to yield predictable results (e.g., a vehicle that has improved structural support to bear additional weight while still remaining readily collapsible).
Regarding claim 2, Urb-E further discloses a front wheel steering mechanism mounted to the front wheel assembly.
Regarding claims 5-6, Urb-E further discloses a removable battery on the front wheel-bearing structural member, see Figures and page 1.
Claims 3-4, 7, 9-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Urb-E in view of Yonkers as applied to claims 1 and 2 above, and further in view of Delgatty et al. (9,227,687).
	Regarding claims 3-4, Urb-E does not specifically recite that a portion of the front structure pivots with the wheel or that the front wheel is held in a non-pivoting arrangement when in the folded position.
	Delgatty teaches another foldable vehicle including front structural member (12) which can rotate with the wheel (see Col. 7, lines 37-41) and includes a locking tab 52 that prevents the front wheel from pivoting when folded (see Col. 8, lines 55-67).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the vehicle of the Urb-E combination to including the pivoting front wheel bearing structure and pivoting lock tab taught by Delgatty to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying known techniques (e.g., reducing the number of moving parts to reduce the complexity/cost of a device and locking moving elements into position when arranged for transport/storage) to known devices (e.g., folding personal vehicles) ready for improvement to yield predictable results (e.g., a less complicated/cheaper to manufacture collapsible vehicle that maintains its shape when folded for transport).
Regarding claim 7, Urb-E discloses that the steering mechanism includes a handlebar (see Figures), but does not specifically disclose that the steering mechanism is height and angle adjustable.
Delgatty teaches that the handlebars of a collapsible vehicle can be height and angle adjustable (see Col. 6, lines 46-49).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the vehicle of the Urb-E combination to including the height and angle handlebar adjustment feature taught by Delgatty to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., adjusting the handlebars of a personal vehicle to accommodate different users) to known devices (e.g., folding personal vehicles) ready for improvement to yield predictable results.
Regarding claims 9-10 and 12, Urb-E does not specifically recite that the device is locked in its folded configuration.
Delgatty teaches that the front wheel frame (12) includes a locking mechanism (64) that cooperates with a latching pin on the seat frame to selectively lock the vehicle in the folded position (see Col. 9, lines 21-38 and Fig. 3e).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the vehicle of the Urb-E combination to including the locking latch feature taught by Delgatty to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., providing a lock to ensure a device remains in its folded configuration for transport or storage) to known devices (e.g., folding personal vehicles) ready for improvement to yield predictable results (e.g., a vehicle that is more readily transported without it unintentionally coming unfolded).
Regarding claim 13, Urb-E does not disclose a three-wheel configuration.
Delgatty teaches that the rear wheel assembly can include two wheels (15) on a fixed axle (110; see Fig. 1a).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the vehicle of the Urb-E combination to including the dual rear wheels taught by Delgatty to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (two rear wheels) for another (a single wheel) to obtain predictable results (e.g., a more stable vehicle).
Regarding claim 14, Urb-E discloses that the vehicle is motorized and powered by the battery (implicit), but does not disclose that the motor is in the wheel hub.
Delgatty teaches that the vehicle’s drive motors can be disposed in the wheel hub and also provides for the well-known expedient of a battery powering a drive motor (see Col. 10, lines 5-13).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the vehicle of the Urb-E combination to including the in-wheel hub motor taught by Delgatty to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (in-wheel motor) for another (generic motor-driven wheels) to obtain predictable results (e.g., a vehicle that is more compact by eliminating motor mounts and/or transmission elements).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Urb-E in view of Yonkers as applied to claim 1 above, and further in view of Richardson (4,026,573).
	Regarding claims 16-19, Urb-E, while providing for interconnected pivoting front, rear, and seat frame members, does not disclose a linkage member between the pivoting seat frame member and the rear wheel bearing member.
	Richardson teaches another vehicle including an inwardly collapsible frame (13) having a linkage member (69) that is pivotally mounted along the length of a seat-bearing structural member (62) and a rear wheel-bearing structural member (53; see Fig. 1) proximal to the upper ends of the two structural members.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the vehicle of the Urb-E combination to include the pivot linkage member of Richardson to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using a linkage bar to direct/support a folding frame to fold in a particular direction) to known devices (e.g., folding personal transports) ready for improvement to yield predictable results (e.g., a folding framed vehicle that collapses in a desired configuration/direction).

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618